DETAILED ACTION
Introduction
Claims 1-18 have been examined in this application. Claims 1, 3, 10, 12, and 16 are amended. Claims 2, 4, 7, 8, 11, 13, and 17 are as previously presented. Claims 5, 6, 9, 14, 15, and 18 are original. This a non-final office action in response to the arguments, amendments, and request for continued examination filed 5/4/2022 and supplemental amendment filed 6/6/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 6/6/2022, have been fully considered.
Regarding the remarks pertaining to the previously made objection to Claim 16 (presented on p. 6-7 under the heading “III. Objections”), the amendment is acceptable and the objection is withdrawn.
Regarding the remarks pertaining to the previously made rejections under 103 (presented on p. 7-10 under the heading “IV. Claim Rejections Under 35 U.S.C. § 103”), the arguments are partially persuasive. The arguments (p. 9) state that overlapped zone edges do not constitute “common boundaries,” however the specification does not provide an explicit definition for a boundary. The office maintains that the broadest reasonable interpretation of a boundary includes any shape, volume, or geometry that defines some border or division between entities, and therefore would include a line, or a boundary area, among other things. Additionally, the arguments (p. 9) state that the interpretation of “local charts” is not reasonable in view of the specification. However, the specification (e.g. ¶0020) only generally describes the local charts in terms of Figure 3A, and does not provide an explicit definition of what a local chart must comprise. Additionally, the term does not appear to be an established term in the art. The office therefore maintains that the interpretation of a local chart is reasonable under the broadest reasonable interpretation. The arguments pertaining to the vertical position of the boundary (p. 9) are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of NPL Publication ”Autonomous driving in a multi-level parking structure” (Kummerle et al.) as well as the previously relied upon prior art of  WO2020/248210A1 (Doemling et al.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 10, the claims recite the limitation for ‘determining” or to “determine a common boundary of at least two local charts of the plurality of local charts based on a vertical position of a boundary of the at least two local charts, wherein the common boundary of the at least two local charts include corresponding vertical positions.” The disclosure as originally filed (e.g. specification ¶0021) recites that a common boundary may not occur for a case that includes “the respective road segments being at different vertical positions in the three-dimensional manifold 400.” In other words, the vertical position is recited as a position of the road segment (which are shown and labeled in Figures 3A and 3B as being different than the local charts which have the boundaries), and the vertical position is described as a position in the manifold, rather than a vertical position of a boundary that is corresponding for a common boundary.  Thus, the subject matter of the vertical position of a boundary and the limitation above was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-9) and Claim 10 (for Claims 11-18) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the claims recite performing the parameterization to obtain the local charts “describing the driving surface in two dimensions.” However, the following limitation for determining a common boundary then states that the common boundary is based on a vertical position of a boundary of the at least two local charts. It is not clear what is meant by a vertical position of the boundary, as the boundaries are part of the charts, which are described as two-dimensional rather than three-dimensional with some height or elevation coordinate. Upon review of the specification for clarity (see e.g. Figure 3B, specification ¶0020), the local charts appear to be planar objects and therefore have length and width dimensions (horizontal dimensions) but no vertical dimension. The scope of the claims and the limitation to determine a common boundary is therefore indefinite. For the purposes of examination, the limitation is interpreted as using a vertical position value that is associated with the local chart which is flat.
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9) and Claim 10 (for Claims 11-18) and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application WO2020/248210A1 (Doemling et al.) in view of NPL Publication ”Autonomous driving in a multi-level parking structure” (Kummerle et al.).

Regarding Claim 1, Doemling et al. discloses a vehicle motion planning system (see [0006] trajectory planning apparatus for a vehicle), the system comprising an electronic controller (see [0046-0047]) configured to 
access a manifold (see Figure 5, [0038] block 502 obtaining the manifold) describing a driving surface in three dimensions (see [0025, 0038] the “2D manifold in 6D space” describes the roadmodel (driving surface) in three dimensions (to account for slope) using a 6D format) from a memory (see [0051] memory storing the data to be processed), 
perform parameterization of one or more segments of the manifold (see [0039-0040] determining a piece of the roadmodel manifold (one segment) and [0041] flattening the manifold to obtain transformed positions (i.e. converted to be described in terms of parameters – parameterization)) to obtain a local chart describing the driving surface in two dimensions (see [0041] Figure 6B, obtaining the flattened piece), wherein the parameterization maps the one or more segments of the manifold to one or more segments of the driving surface (see [0041] a piece of the roadmodel manifold is projected (mapped to) the flattened piece which describes the driving surface),
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.
determine a driving path of a vehicle using the local chart (see [0042] a trajectory for the vehicle planned using the flattened roadmodel), 
determine a vehicle motion of the vehicle for the driving path using the local chart (see [0044] the trajectory planning can include a delta odometry or planning velocity, i.e. particular motions), wherein the vehicle motion includes vehicle maneuvers (see [0044] planning the velocity, throttle, “break” and steering, i.e. determination of a particular maneuver), and
execute the vehicle motion along the driving path using a steering system of the vehicle (see [0044, 0048] planning steering, and when computing device is an on-vehicle device it may control the traveling and operation).


As above, Doemling et al. discloses obtaining a local chart and the determining of the driving path and vehicle motion using the local chart (see mapping above and [0041-0044]), and further discloses the chart being associated with a vertical position (see [0041] the height of points of the roadmodel).

Doemling et al. does not explicitly recite the electronic controller configured to:
to obtain a plurality of local charts;
determine a common boundary of at least two local charts of the plurality of local charts based on a vertical position of a boundary of the at least two local charts, wherein the common boundary of the at least two local charts include corresponding vertical positions,
determine a driving path of a vehicle using the plurality of local charts and the common boundary,
determine a vehicle motion of the vehicle for the driving path using the plurality of local charts.

However, Kummerle et al. teaches a technique in vehicle motion planning (see p. 3395 Abstract, autonomous navigation of cars), using map data height:
to obtain a plurality of local charts (see p. 3396 Section III. A., a plurality of patches, which are surfaces in a 2D grid of cells and further with a height estimate);
determine a common boundary of at least two local charts of the plurality of local charts (see p. 3397 Section III. C., generating a connectivity graph by connecting patches with neighboring patches (neighboring in a 2D grid, i.e. a common boundary point or line)) based on a vertical position of a boundary of the at least two local charts (see p. 3397 Section III. C., connecting when the height difference between the two surface patches (and therefore including the boundary at the grid line) is below a threshold), wherein the common boundary of the at least two local charts include corresponding vertical positions (see p. 3397 Section III. C., the neighboring patches and therefore boundaries having the vertical positions that correspond to being within the threshold),
determine a driving path of a vehicle using the plurality of local charts and the common boundary (see p. 3397-3398 Section V., the connectivity graph (which was based on the plural patches (local charts) and connections (common boundary of neighboring patches) is used to find a feasible, smooth trajectory),
determine a vehicle motion of the vehicle for the driving path using the plurality of local charts (see p. 3400 Section VI. C. autonomous driving using determined trajectories).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and features for generating a local chart of Doemling et al. to populate a map of plural local charts, such that common boundaries and driving paths can then be determined, as taught by Kummerle et al., with the motivation of enhancing the robustness and flexibility of the system to navigate in complex environments such as parking garages with multiple levels (see Kummerle et al., p. 3395).

Regarding Claim 2, Doemling et al. discloses the system of claim 1, wherein the parameterization is length preserving (see [0041] flattening while maintaining a distance between any two points from 3D space to the horizontal plane).

Regarding Claim 3, Doemling et al. does not explicitly recite the system of claim 1, wherein two consecutive local charts of the plurality of local charts share the common boundary.

However, Kummerle et al. teaches the technique as above,
wherein two consecutive local charts of the plurality of local charts share the common boundary (see p. 3397 Section IV. C. neighboring patches being connected, and (Section V.) the connectivity graph used for path planning, i.e. consecutive patches of a path will be neighboring patches and therefore share the common boundary).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 1.

Regarding Claim 4, Doemling et al. does not explicitly recite the system of claim 3, wherein the driving path is determined based on the common boundary between the two consecutive local charts.

However, Kummerle et al. teaches the technique as above,
wherein the driving path is determined based on the common boundary between the two consecutive local charts (see p. 3397-3398 the path planning based on the connectivity graph, which (p. 3397) is based on the common boundary of neighboring patches).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 1.

Regarding Claim 5, Doemling et al. discloses wherein the local chart corresponds to a road segment of the driving surface (see [0041] Figure 6B the flattened piece (local chart) corresponding to a piece of the roadmodel (a segment of driving surface)).

Doemling et al. does not explicitly recite the system of claim 1, wherein each local chart of the plurality of local charts corresponds…

However, as above Kummerle et al. teaches the technique using:
each local chart of the plurality of local charts (see p. 3396 plural patches).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 1.

Regarding Claim 6, Doemling et al. discloses wherein the local chart corresponds to a road segment of the driving surface (see [0041] Figure 6B the flattened piece (local chart) corresponding to a piece of the roadmodel (a segment of driving surface)).

Doemling et al. does not explicitly recite the system of claim 5, wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface.

However, Kummerle et al. teaches the technique as above:
wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface (see p. 3397-3398 path planning in the connected patches (consecutive local charts) for (p. 3398-3399) in a parking garage (on road surfaces/segments).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 1.

Regarding Claim 7, Doemling et al. does not explicitly recite the system of claim 6, wherein the driving path transitions only between two consecutive road segments.

However, Kummerle et al. teaches the technique as above, 
wherein the driving path transitions only between two consecutive road segments (see p. 3397-3398 the path planning through the connectivity graph, i.e. only connected patches which correspond to consecutive/neighboring road segments).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 1.

Regarding Claim 8, Doemling et al. discloses wherein the parameterization includes projecting a point of the manifold onto a plane of the driving surface to create at least one local chart (see [0041] projecting each point from the manifold onto the horizontal plane to create the flattened piece (local chart)).

Doemling et al. does not explicitly recite the system of claim 1,
the at least one local chart being of the plurality of local charts.

However, Kummerle et al. teaches the technique as above, 
the at least one local chart being of the plurality of local charts (see p. 3396 the plural patches).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 1.

Regarding Claim 9, Doemling et al. discloses wherein a plane of a local chart corresponds to roll and pitch along the driving surface (see Figures 6A, 6B, [0041] converting the manifold (which describes roll and pitch of the 3D driving surface) into the flattened local chart plane, while maintaining distance. In other words, the distance-scaling property on the plane being a function of roll and pitch parameters.).

Doemling et al. does not explicitly recite the system of claim 8, wherein variation in planes of two consecutive local charts of the plurality of local charts corresponds to changing roll and pitch…

However, as above, Kummerle et al. teaches the technique to obtain multiple patches with variations/changes (see p. 3396 plural patches with different heights), and finding a route having two consecutive local charts of the plurality of local charts (see p. 3397-3398 and mapping of Claim 4 above).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 1.

Regarding Claim 10, Doemling et al. discloses a method for planning a vehicle motion (see [0006], Figure 5), the method comprising 
accessing, with an electronic controller (see [0046-0047] the method may be carried on in an on-vehicle computer), a manifold (see Figure 5, [0038] block 502 obtaining the manifold) describing a driving surface in three dimensions (see [0025, 0038] the “2D manifold in 6D space” describes the roadmodel (driving surface) in three dimensions (to account for slope) using a 6D format) from a memory (see [0051] memory storing the data to be processed), 
performing, with the electronic controller, parameterization of one or more segments of the manifold (see [0039-0040] determining a piece of the roadmodel manifold (one segment) and [0041] flattening the manifold to obtain transformed positions (i.e. converted to be described in terms of parameters – parameterization)) to obtain a local chart describing the driving surface in two dimensions (see [0041] Figure 6B, obtaining the flattened piece), wherein the parameterization maps the one or more segments of the manifold to one or more segments of the driving surface (see [0041] a piece of the roadmodel manifold is projected (mapped to) the flattened piece which describes the driving surface), 
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.
determining, with the electronic controller, a driving path of a vehicle based using the local chart (see [0042] a trajectory for the vehicle planned using the flattened roadmodel), 
determining, with the electronic controller, a vehicle motion of the vehicle for the driving path using the local chart (see [0044] the trajectory planning can include a delta odometry or planning velocity, i.e. particular motions), wherein the vehicle motion includes vehicle maneuvers (see [0044] planning the velocity, throttle, “break” and steering, i.e. determination of a particular maneuver), and
executing, with the electronic controller, the vehicle motion along the driving path using a steering system of the vehicle (see [0044, 0048] planning steering, and when computing device is an on-vehicle device it may control the traveling and operation).

As above, Doemling et al. discloses obtaining a local chart and the determining of the driving path and vehicle motion using the local chart (see mapping above and [0041-0044]), and further discloses the chart being associated with a vertical position (see [0041] the height of points of the roadmodel).

Doemling et al. does not explicitly recite the method:
to obtain a plurality of local charts,
determining, with the electronic controller, a common boundary of at least two local charts of the plurality of local charts based on a vertical position of a boundary of the at least two local charts, wherein the common boundary of the at least two local charts include corresponding vertical positions,
determining, with the electronic controller, a driving path of a vehicle based using the plurality of local charts and the common boundary, and
determining, with the electronic controller, a vehicle motion of the vehicle for the driving path using the plurality of local charts.

However, Kummerle et al. teaches a technique in vehicle motion planning (see p. 3395 Abstract, autonomous navigation of cars), using map data height:
to obtain a plurality of local charts (see p. 3396 Section III. A., a plurality of patches, which are surfaces in a 2D grid of cells and further with a height estimate);
determining a common boundary of at least two local charts of the plurality of local charts (see p. 3397 Section III. C., generating a connectivity graph by connecting patches with neighboring patches (neighboring in a 2D grid, i.e. a common boundary point or line)) based on a vertical position of a boundary of the at least two local charts (see p. 3397 Section III. C., connecting when the height difference between the two surface patches (and therefore including the boundary at the grid line) is below a threshold), wherein the common boundary of the at least two local charts include corresponding vertical positions (see p. 3397 Section III. C., the neighboring patches and therefore boundaries having the vertical positions that correspond to being within the threshold),
determining a driving path of a vehicle based using the plurality of local charts and the common boundary (see p. 3397-3398 Section V., the connectivity graph (which was based on the plural patches (local charts) and connections (common boundary of neighboring patches) is used to find a feasible, smooth trajectory),
determining, with the electronic controller, a vehicle motion of the vehicle for the driving path using the plurality of local charts (see p. 3400 Section VI. C. autonomous driving using determined trajectories).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and features on the electric controller, for generating a local chart of Doemling et al. to populate a map of plural local charts, such that common boundaries and driving paths can then be determined, as taught by Kummerle et al., with the motivation of enhancing the robustness and flexibility of the system to navigate in complex environments such as parking garages with multiple levels (see Kummerle et al., p. 3395).

Regarding Claim 11, Doemling et al. discloses the method of claim 10, wherein the parameterization is length preserving (see [0041] flattening while maintaining a distance between any two points from 3D space to the horizontal plane).

Regarding Claim 12, Doemling et al. does not explicitly recite the method of claim 10, wherein two consecutive local charts of the plurality of local charts share the common boundary.

However, Kummerle et al. teaches the technique as above,
wherein two consecutive local charts of the plurality of local charts share the common boundary (see p. 3397 Section IV. C. neighboring patches being connected, and (Section V.) the connectivity graph used for path planning, i.e. consecutive patches of a path will be neighboring patches and therefore share the common boundary).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 10.

Regarding Claim 13, Doemling et al. does not explicitly recite the method of claim 12, wherein the driving path is determined based upon the common boundary between the two consecutive local charts.

However, Kummerle et al. teaches the technique as above,
wherein the driving path is determined based upon the common boundary between the two consecutive local charts (see p. 3397-3398 the path planning based on the connectivity graph, which (p. 3397) is based on the common boundary of neighboring patches).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 10.

Regarding Claim 14, Doemling et al. discloses wherein the local chart corresponds to a road segment of the driving surface (see [0041] Figure 6B the flattened piece (local chart) corresponding to a piece of the roadmodel (a segment of driving surface)).

Doemling et al. does not explicitly recite the method of claim 10, wherein each local chart of the plurality of local charts corresponds…

However, as above Kummerle et al. teaches the technique, using:
each local chart of the plurality of local charts (see p. 3396 plural patches).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 10.

Regarding Claim 15, Doemling et al. does not explicitly recite the method of claim 14, wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface.

However, Kummerle et al. teaches the technique as above,
wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface (see p. 3397-3398 path planning in the connected patches (consecutive local charts) for (p. 3398-3399) in a parking garage (on road surfaces/segments).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 10.

Regarding Claim 16, Doemling et al. does not explicitly recite the method of claim 15, wherein the driving path transitions only between two consecutive road segments.

However, Kummerle et al. teaches the technique as above,
wherein the driving path transitions only between two consecutive road segments (see p. 3397-3398 the path planning through the connectivity graph, i.e. only connected patches which correspond to consecutive/neighboring road segments).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 10.

Regarding Claim 17, Doemling et al. discloses wherein the parameterization includes projecting a point of the manifold onto a plane of the driving surface to create at least one local chart (see [0041] projecting each point from the manifold onto the horizontal plane to create the flattened piece (local chart)).

Doemling et al. does not explicitly recite the method of claim 10, the at least one local chart of the plurality of local charts.

However, Kummerle et al. teaches the technique as above, 
the at least one local chart being of the plurality of local charts (see p. 3396 the plural patches).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 10.

Regarding Claim 18, Doemling et al. discloses wherein a plane of a local chart corresponds to roll and pitch along the driving surface (see Figures 6A, 6B, [0041] converting the manifold (which describes roll and pitch of the driving surface) into the flattened local chart plane, while maintaining distance. In other words, the distance-scaling property on the plane being a function of roll and pitch parameters.)

Doemling et al. does not explicitly recite the method of claim 17, wherein variation in planes of two consecutive local charts of the plurality of local charts corresponds to changing roll and pitch.

However, as above, Kummerle et al. teaches the technique to obtain multiple patches with variations/changes (see p. 3396 plural patches with different heights), and finding a route having two consecutive local charts of the plurality of local charts (see p. 3397-3398 and mapping of Claim 4 above).
The motivation to combine Doemling et al. and Kummerle et al. was provided above in the rejection of Claim 10.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20200333799-A1 teaches subject matter including path planning on adjacent map segments at the same height (see e.g. Claims 27, 32).
NPL Publication “Multi-Level Surface Maps for Outdoor Terrain Mapping and Loop Closing” teaches subject matter including a map of plural patches with height for path planning (see e.g. Figure 2, p. 2276).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619